                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

TCF INVENTORY FINANCE, INC.                          )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       No. 1:19-CV-05227
                                                     )
HALL MOTOR SPORTS, INC. and                          )
ROLAND T. HALL                                       )
                                                     )
               Defendants.                           )

            MOTION FOR ENTRY OF ORDER AND CONSENT JUDGMENT

       Plaintiff TCF Inventory Finance, Inc. (“TCFIF”) moves this Court for entry of a consent

judgment in this case. In support thereof, TCFIF states as follows:

       1.      TCFIF, Hall Motor Sports, Inc., and Roland T. Hall (collectively, the “Parties”)

have reached a settlement agreement in this case.

       2.      Pursuant to the terms of the settlement agreement, TCFIF requests entry of the

Order and Consent Judgment agreed to by the Parties and attached hereto as Exhibit A.

       WHEREFORE, Plaintiff, TCF Inventory Finance, Inc., respectfully requests that the

Court enter an Order and Consent Judgment in this case in the form attached hereto as Exhibit A

and grant such other and further relief as this Court deems proper.

                                             TCF Inventory Finance, Inc.


                                             By:     /s/ William R. Bay
                                                    One of its Attorneys

                                                    William R. Bay (6181670)
                                                    wbay@thompsoncoburn.com
                                                    Thompson Coburn LLP
                                                    One US Bank Plaza
                                                    St. Louis, MO 63101
                                                    (314) 552-6000
                                                  FAX:     (314) 552-7000

                                                  Holly H. Campbell (6320395)
                                                  hcampbell@thompsoncoburn.com
                                                  Thompson Coburn LLP
                                                  55 East Monroe Street
                                                  37th Floor
                                                  Chicago, IL 60603
                                                  (312) 346-7500
                                                  Fax: (312) 580-2201

                                                  Attorneys for TCF Inventory Finance, Inc.


                                CERTIFICATE OF SERVICE

        The undersigned counsel certifies that a copy of the foregoing was filed with the Court
using the CM/ECF system on the 1st day of October, 2019, and a copy of the same was served
via U.S. mail upon:

 Hall Motor Sports, Inc.                            Roland T. Hall
3051 Walnut Street                                  1656 Cook Road
Portsmouth, OH 45662                                Lucasville, Ohio 45648

                                                    /s/ William R. Bay




                                              -2-
